Citation Nr: 1701482	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  13-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected right Achilles tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right Achilles tendonitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from September 1967 to April 1969. 

This matter comes before the Board from a March 2012 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In a March 2015 decision, the Board remanded the claim of service connection for a foot disability for further development.  In January 2016, the Board issued a decision denying entitlement to service connection for a left foot disorder.  The Veteran appealed the Board's January 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  By July 2016 Order, the Court granted the parties joint motion for remand (JMR), vacating the January 2016 Board decision, and remanding the case to the Board for action consistent with the JMR.

This matter further comes before the Board from an August 2015 rating decision in which the RO granted service connection for right Achilles tendonitis, and assigned an initial 0 percent (non-compensable) rating, effective November 14, 2011.  By May 2016 rating decision, the RO granted an initial 10 percent rating for right Achilles tendonitis, effective from November 14, 2011.  The Veteran continued this appeal for an even higher rating.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

With regard to the claim for service connection for a left foot disorder, remand is required to obtain an addendum opinion in accordance with the July 2016 JMR.  In the JMR, the parties noted that in the Board denied the claim, relying on a VA examination from January 2012 and a VA medical opinion from April 2015.  The parties noted that on the VA examination in January 2012, the examiner stated that Veteran's foot condition was bilateral.  In April 2015, the same VA examiner explicitly determined that Veteran had no disability of the left foot.  After noting that the Board denied the Veteran's claim based on a finding that he had no current left foot disability, the parties agreed that remand was required because the Board's January 2016 decision did not address whether the Veteran had a diagnosis of a left foot disability at any time during the pendency of his claim in light of the January 2012 VA examiner's reference to his disorder as a "current bilateral foot condition."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board also notes that in a January 2016 statement from the Veteran's representative, additional theories of entitlement were raised.  The Veteran's representative contended that the Veteran had pes planus prior to and during military service, that his foot condition was aggravated during service, and that his foot condition had further worsened since service.  In this regard, moderate pes planus was noted in the Veteran's pre-induction examination in June 1967.  In a November 1967 STR, the Veteran reported Achilles pain.  He was prescribed heel lifts.  At that time, he also had left foot complaints.  On a May 2015 VA examination, the examiner appears to have addressed whether the Veteran's pes planus noted at entry was related to his subsequent tendonitis of the right foot, but did not address such a relationship for the left foot.  Additionally, in the January 2016 submission, it was noted that the Veteran contended that his service-connected right Achilles tendonitis caused or worsened his left foot disorder.  In view of the foregoing, on remand, these additional theories of entitlement should be addressed.  

With regard to the claim for a rating in excess of 10 percent for the service-connected right Achilles tendonitis, remand is required for a current examination.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2016).  In An April 2016 VA examination report indicated the Veteran's range of right ankle motion on plantar flexion was 30 degrees and dorsiflexion was to 15 degrees, with evidence of painful motion.  Although it was noted that the Veteran did not have pain in the foot on weight-bearing, there were no findings regarding pain upon non-weight-bearing, and active and passive range of motion.  In a May 2016 VA addendum, the examiner opined that the decreased range of motion noted on the April 2016 examination was due to the right Achilles tendonitis as an inflamed tendon will limit ankle motion.  Accordingly, a new VA examination should be obtained that include specific findings regarding the Veteran's range of right foot/ankle motion on active motion, passive motion, weight-bearing, and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After any additional records are associated with the claims file, schedule the Veteran with an appropriate examination to determine the etiology of any current left foot disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must determine if there is a current left foot diagnosis, to include pes planus.  If the examiner finds that no such left foot diagnoses exist, he or she must address the January 2012 VA examiner's reference to a "current bilateral foot condition."  

Second, if there are any left foot diagnoses, provide an opinion whether it is at least as likely as not (a 50 percent or greater disability) that each diagnosed left foot disorder had onset in, or is otherwise etiologically related to, active service.

Third, for each diagnosed left foot diagnosis, provide an opinion whether it is at least as likely as not (a 50 percent or greater disability) that each diagnosed left foot disorder was caused or aggravated by the service-connected right Achilles tendonitis.  

Fourth, if pes planus is diagnosed, provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that it was aggravated by active service.  

4.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of the Veteran's service-connected right foot disability.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examination must be conducted in accordance with the current disability benefits questionnaires or examination worksheets.  In addition, the examiner must provide findings of pain and range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the right foot/ankle joint and left foot/ankle joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. Then, the claims must be readjudicated.  As part of that readjudication, determine if referral to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is necessary based on the collective impact of the Veteran's service-connected disabilities on his disability picture and whether it renders the schedular evaluations inadequate.  If any claim is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

